Citation Nr: 1223146	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  03-36 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1976 to August 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The case was brought before the Board in May 2006, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim.  The case returned to the Board in April 2008 where the claim was again remanded for clarification of the March 2007 VA examiner's opinion.  Most recently, the case was before the Board in June 2011 and was remanded for additional development, to include obtaining clarification on the March 2007 VA examiner's opinion, or affording the Veteran a new VA examination.  The Veteran was afforded a VA examination in June 2011 for his lumbar spine disorder.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDING OF FACT

The Veteran's lumbar spine disorder is not shown to be due to a disease or injury in-service or to any incident of his military service and arthritis did not manifest to a compensable degree within one year of service.


CONCLUSION OF LAW

The Veteran's lumbar spine disorder was not incurred in or aggravated by military service, nor may any arthritis be presumed to be of service onset.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in August 2001 and May 2006.  The August 2001 letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The May 2006 letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the June 2003 rating decision, the Board finds that providing him with adequate notice in the May 2006 letter followed by a readjudication of the claim in the August 2007, November 2008, January 2009, and September 2011 supplemental statements of the case 'cures' any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Additionally, the Board finds that even if the above letters failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds that there can be no prejudice to the Veteran due to a lack of adequate 38 U.S.C.A. § 5103(a) notice where, as here, none has been specifically alleged.  Id.

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded a VA medical examination in November 2001, March 2007, and June 2011 for his lumbar spine claim.  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  The examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, including arthritis, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Pre-Existing Disability Analysis

The Veteran asserts that he entered service with a lumbar spine disability which worsened over his course of active duty.  See e.g., August 2003 notice of disagreement.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b).  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In order to rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F 3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3- 2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-03.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C. § 1153; 38 C.F.R. § 3.306 (2011); Wagner, supra.  If this burden is met, then the veteran is not entitled to service connection benefits.  Wagner at 1096.  

With regard to a pre-existing disability, the Board notes that the Veteran did not report that he suffered from a lumbar spine disorder when he joined the service.  At his April 1976 Report of Medical Examination no defects were noted for his spine and he was found qualified for entry to service.  Furthermore, on his Report of Medical History the Veteran himself did not report that he previously suffered from a lumbar spine disorder.  Although he checked the box stating he did not know if he had "recurrent back pain", this apparently was subsequently crossed out to check that he did not suffer from back pain.  

The Board acknowledges that following separation from service the Veteran has stated that he had back surgery when he was 13 years old.  See e.g., June 2011 VA examination report.  However there is no indication that the Veteran had a lumbar spine disorder at the time that he entered service in April 1976.  As such, the Veteran is presumed to have been in sound condition when he entered service.  38 C.F.R. § 3.304(b).  

The Board will still consider the Veteran's claim on a direct basis as well to determine if service connection is warranted.  

Direct Service Connection Analysis

To prevail on the issue of service connection, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In this case, the Veteran has been diagnosed with a variety of low back disorders.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and military service.

The Veteran contends that he has a lumbar spine disorder which began in active service.  For the reasons that follow, the Board finds that service connection is not warranted.

As noted above, the Veteran was afforded a medical examination at entrance to service in April 1976 and he did not report back pain or a lumbar spine disorder at that time.  Furthermore, he was not diagnosed with a lumbar spine disorder at this examination.  The only service treatment records pertaining to spine pain come from two service treatment records in July 1976.  A July 17, 1976 record showed the Veteran was seen with complaints of low back pain.  He was requested to return for a follow up appointment.  At his follow up appointment on July 19, 1976 the examiner noted that the Veteran was fit for duty and had a good attitude.  There is no further follow up for complaints, or treatment, of the Veteran's lumbar spine.  

Following the July 19, 1976 sick call report, the Veteran was seen on numerous occasions with complaints of various health issues, but he did not report again with complaints of lumbar spine pain.  For example, in October 1976 he was seen with complaints of a bruised knee and a sprained ankle.  See also November 1976 treatment records noting right ankle pain.  He was also seen in January 1977 with complaints of a sprained ankle.  In April 1978 the Veteran was treated for chills, a fever, and body aches.  In May 1978 the Veteran was seen for a muscle injury after getting injured playing football.  In May 1979 the Veteran was given x-rays after he injured his 4th finger on his right hand, however no fracture was shown.  Finally, in April 1980 the Veteran requested a shaving profile because his previous profile had expired.  In a July 1980 statement the Veteran indicated that he did not desire a medical examination before separation from service.

Other than the complaints in July 1976 of lower back pain there are no other instances that the Veteran complained of back pain, or was diagnosed with a lumbar spine disorder in-service, although he was treated on numerous occasions for other health issues, as listed above.

The Board acknowledges that even if a chronic condition is not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  

In a December 1985 private treatment record he was diagnosed with degenerative disc disease and degenerative arthritis at L4-5.  The Veteran reported that he had been suffering from lower back pain for 1 week.  In a March 1986 private treatment record the Veteran stated that he had a discectomy when he was 14 years old, but that he had been doing well until December 1985, when he injured his back while lifting.  (The Board notes the examiner wrote the date as "December 1986," however as this was from a March 1986 private treatment record it is presumed he meant December 1985).  

In a November 1986 private treatment record the Veteran noted that he underwent a discectomy at age 13.  He reported that his back pain began again in the spring of 1986.  In a September 1988 private treatment record the Veteran stated that his back pain began in 1986.  In none of these private treatment records did the Veteran report that he suffered from a lumbar spine disorder which began in-service or that he suffered from lumbar spine pain in service.  To the contrary, he reported his back pain began in 1985 and 1986.  

In a May 1992 examination for the Maryland Division of Vocational Rehabilitation the Veteran reported that he had a discectomy at age 13 and then another back surgery in July 1990.  He also reported a January 1992 surgery.  Although the Veteran gave a somewhat thorough history of his back problems, he did not report any problems beginning, or worsening, in service.  

In the September 1992 private treatment record the Veteran stated his back pain began in 1982.  He indicated he had surgery in 1990 and again in 1992.  He reported that he was still suffering from back pain.  He did not report that he suffered from lumbar spine pain in-service, or that he had been experiencing continuous back pain since service.

In an August 1993 decision from the Social Security Administration (SSA) the Veteran was determined to have been disabled since May 1990 due to his back disorder.  The decision noted the Veteran had been treated consistently since December 1985 for his back disorder.  The Board observes there is nothing in this decision, or in the Veteran's SSA statements which links his back disorder to service.  The Veteran again stated that his back pain began in December 1985, five years after separation from service.  See July 1990 private treatment record.

An April 1996 private treatment noted a mild annular disc bulge and hypertrophic facet changes.  The Veteran also reported that he twisted his back in an automobile accident approximately 3 weeks earlier.  

A February 2000 private treatment record noted that the Veteran should undergo lumbar decompression at the L2-3 and L4-5 levels.  An April 2000 VA treatment record noted that the Veteran had prior back surgeries and that he continued to have back pain.  

The Veteran was afforded a VA examination in November 2001.  The Veteran reported that he suffered from weakness and bilateral leg pain, as well as lumbar spine pain.  It was noted that he was receiving SSA benefits for his back disorder.  In an addendum opinion the examiner opined that since the Veteran had spinal surgery at age 13 and he made at least one visit in-service with complaints of back pain, his back problems were aggravated by his active duty service.  He went on to state that he had reviewed medical literature which showed youth joint injuries will progress to degenerative arthritis later in adult life.  A March 2002 VA x-ray showed minimal degenerative spondylolisthesis and old disc disease.  It was also noted he had hardware in his spine.  

The Veteran's claims file was reviewed in March 2007 by a VA examiner.  The examiner noted the Veteran reported to sick call twice while in-service and had previous spinal surgery when he was 13.  The examiner opined that the Veteran's visit to sick call in-service was more likely due to a temporary flare up of his back condition and not an aggravation of his back disorder.  

The Board observes that the Veteran supplied two different opinions for this examination.  See December 2007 statement.  In one opinion the March 2007 VA examiner stated that it was at least as likely as not that the Veteran's lumbar spine was related to service because he worked in munitions, lifting heavy loads, and the Veteran felt this work aggravated his back.  In the second opinion the examiner stated it was not at least as likely as not that his lumbar spine disorder was related to service.  It is noted that this is the opinion that is signed.

Unfortunately the Board does not know how the examiner came to two different conclusions.  When the claim was remanded in April 2008 and June 2011 the AOJ was instructed to clarify this with the March 2007 examiner, if he was still available.  It appears the examiner was not available to clarify and the Veteran was instead afforded a new VA examination with a physician, as opposed to the March 2007 physician's assistant, in June 2011.  

The Veteran's private physician, Dr. C., provided an opinion in April 2007 that he believed the Veteran's heavy lifting would have been contributory to his spine condition.  He based this opinion on the fact that the Veteran used rest and heating pads to help alleviate back pain while on active duty.  The Veteran also reported that he had to do a lot of heavy lifting of ammunition while in-service.  

Most recently the Veteran was afforded a VA examination in June 2011.  At this examination he reported the surgery when he was 13 years old and stated that following surgery he was a "normal boy" and played football, basketball, and participated in track.  He explained that although his back hurt in service he did not go to the doctor because he did not know he had a problem.  The examiner noted that the Veteran did not report any back problems on his enlistment examination.  He also noted that the Veteran was only seen on two occasions in service with back pain complaints and on one of those he was returned to full duty.  The examiner concluded that there was no objective data to show that his current condition was related to service.  

The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).

Although the November 2001 VA examiner stated the Veteran's back problems were aggravated by active duty, he went on to state that youth injuries can lead to degenerative arthritis in later life.  As discussed above, the Veteran was presumed sound on entrance to service as there were no disabilities noted on his entrance examination.  As such, the examiner's opinion that the Veteran's lumbar spine disorder was aggravated by service is incomplete because it does not discuss that the Veteran was found sound at entry to service.  The Board assigns little probative value to this opinion.

As has been discussed with regard to the March 2007 VA examiner, there is no explanation for why or how he came to two different conclusions.  Unfortunately there is no clarification for these conflicting opinions and as such, the Board assigns little probative value to either one.  The examiner also did not offer a thorough rationale for either of his opinions.  He stated that the Veteran believed his lumbar spine disorder was aggravated by lifting, so it was at least as likely as not it was related to service.  For his opinion that the lumbar spine disorder was not related to service he did not offer a rationale.  

The private opinion from Dr. C. did not indicate that he had reviewed the Veteran's claims file to determine what his spine condition was on entrance to service or what his complaints were throughout service.  There is also no indication that he reviewed post-service treatment records.  The examiner appears to have based his opinion on the Veteran's statements that he used rest and heating pads in-service.  However, there is no evidence of this in the claims file and the Veteran has never reported this self-treatment to any other physician or at any other time during the appeal.  As such, Dr. C's opinion appears to be based primarily on the Veteran's statements and not the service treatment records.  As discussed below, the Veteran's statements are not competent, probative evidence of a chronic lumbar spine disorder.

Finally, the Board has reviewed the June 2011 VA examiner's opinion.  The examiner reviewed the claims file, to include the service treatment records, and post-service private treatment records.  The examiner also spoke with the Veteran and performed a physical examination of him.  The examiner offered an opinion based on his findings in the claims file.  As such, the Board assigns the most probative value to the June 2011 examiner's opinion.  

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a lumbar spine disorder.  The Board finds credible the Veteran's report that he currently experiences lumbar spine pain.  There is also credible evidence indicating that the Veteran complained of back pain in relation to one occasion in service.  There is also documentation of back complaints following separation from service beginning in approximately 1985.  

The Board acknowledges the Veteran has stated that he injured his back in-service and that the pain has continued on since service.  However, the most competent and credible evidence of record does not establish that the Veteran suffered a back injury in service which is now productive of chronic disability.  In reviewing the service treatment records the Board notes that while the Veteran was seen on multiple occasions with various health complaints, he only reported on two occasions that he had lumbar spine pain, and on the second occasion he was returned to full duty.  See e.g., July 17 and July 19, 1976 service treatment records.  Also on his entrance examination he did not indicate that he had a history of a lumbar spine disorder, nor was one diagnosed.  Furthermore, the Veteran himself has stated that his current back pain began post-service.  See e.g., September 1992 private treatment record noting back pain began in 1982, November 1986 private treatment record stating back pain began in December 1985, and September 1988 service treatment record stating pain began in 1986.  Furthermore, a VA examiner has determined that the Veteran's current lumbar spine disorder is not related to service.  Ultimately, the Board assigns more probative weight to the lack of service treatment records noting complaints of chronic lumbar spine pain, the normal medical examination in April 1976, and the June 2011 VA examiner's negative opinion.  

The Board acknowledges that the Veteran believes he has a lumbar spine disorder which began in service.  See e.g., June 2011 VA examination report.  However, the Veteran as a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id.  In this case, given the Veteran's lack of medical expertise, his assertions that he currently suffers from a lumbar spine disorder which began in-service are beyond his competence, and are greatly outweighed by the probative medical evidence of record showing no relationship between the Veteran's current lumbar spine disorder and service, as well as evidence showing no diagnosis of a chronic lumbar spine disorder in-service.

Further, as there is no competent evidence of record of arthritis of the lumbar spine which manifested to a compensable degree within one year of service discharge, service connection on a presumptive basis is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

In sum, the Board finds that the lay and medical evidence does not show that the Veteran's lumbar spine disorder manifested during active service and continued thereafter, or is otherwise related thereto.  There is also no competent evidence of arthritis manifested to a compensable degree within one year of service separation.  

In short, the Board concludes service connection must be denied.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim of service connection for a lumbar spine disorder must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Entitlement to service connection for a lumbar spine disorder is denied.



____________________________________________
S.L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


